IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,722-01


EX PARTE TILON LASHON CARTER





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 0949973-A IN THE 371ST JUDICIAL DISTRICT COURT

OF TARRANT COUNTY



	Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	A jury convicted applicant of capital murder.  The jury answered the special issues
submitted pursuant to Texas Code of Criminal Procedure Article 37.071, and in November
2006, the convicting court sentenced applicant to death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Carter v. State, AP-75,603 (Tex. Crim. App.
January 14, 2009) (not designated for publication), cert. denied, 130 S. Ct. 58 (2009).
	Applicant presents eighteen allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial judge entered findings of fact and
conclusions of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions with the following exceptions: under Grounds for Relief 1 and 2, the second and
third sentences of findings paragraph 24, and conclusions paragraph 8; under Grounds for
Relief 5 through 8, findings paragraph 6, and conclusions paragraphs 2 and 3.  Based upon
the trial court's findings and conclusions and our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 15TH DAY OF DECEMBER, 2010.

Do Not Publish